Citation Nr: 0943043	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for severe dizziness 
and a neurological condition, to include as secondary to 
service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

As an initial matter, the Veteran reported that evidence to 
support his claims could be obtained from the VA Medical 
Centers (VAMCs) in Nashville and Murfreesboro, both in 
Tennessee.  See October 2006 VA Form 21-4138.  Review of the 
records from these facilities, however, reveals that the 
Veteran reported receiving treatment from the VAMC in 
Birmingham, Alabama, and from a VA facility in Florida, 
though it is not clear which one.  See July 2006 primary care 
and screening evaluation notes.  Although treatment records 
dated in 1968 from the Birmingham facility are of record, it 
appears that the Veteran was reporting more recent treatment 
from this facility in July 2006.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the Board has no 
discretion and must remand the claims in order for the RO to 
determine from which VA facility in Florida the Veteran 
received treatment and to obtain those complete treatment 
records, as well as to obtain his complete treatment records 
from the VAMC in Birmingham.  

The Board also notes that the treatment records from the VAMC 
in Nashville ranging in dates from December 2000 to December 
2006 have been associated with the claims folder.  VA 
treatment records from several facilities, to include 
Nashville and an outpatient clinic (OPC) in Atlanta, Georgia, 
which are dated prior to December 2000, are also of record.  
On remand, the RO should make efforts to obtain any VA 
treatment records dated prior to December 2000 from these two 
facilities.  Recent treatment records from Nashville and 
Murfreesboro must also be obtained.  

The Veteran contends that he has severe dizziness and a 
neurological condition as a result of his service-connected 
tinnitus.  See October 2006 VA Form 21-4138.  His 
representative asserts that the Veteran is entitled to 
service connection for Meniere's syndrome.  The 
representative indicates that the Veteran has vertigo and 
spells of dizziness as a result of tinnitus and hearing 
impairment.  The symptoms of tinnitus and hearing impairment 
began after he had the flu in 1961.  The Veteran also 
allegedly had labyrinthitis, which is said to be caused by 
ear or upper respiratory infection, and which the 
representative contends is consistent with in-service 
treatment records.  Although rare, the representative states 
that it is possible for labyrinthitis to permanently affect 
an individual, usually with hearing loss and occasional 
vertigo.  See October 2009 Informal Hearing Presentation.  

The Board notes that the Veteran is in receipt of a 10 
percent disability evaluation for bilateral hearing loss, 
though he initially was only service-connected for defective 
hearing in his left ear.  The Veteran is also service-
connected for tinnitus.  See e.g., June 1966, September 2001 
and January 2007 rating decisions.  

Review of the Veteran's treatment records reveal that he was 
seen in January 1961 with a sore throat and non-productive 
cough.  Examination revealed that his throat had multiple 
small vericles on the pharynx and his tonsils were enlarged 
with slight exudate.  The impression was pharyngitis and 
tonsillitis.  In May 1962, the Veteran complained that his 
ear was stopped up and in July 1962, he complained of a left 
earache.  The Veteran also reported that he had been having 
horrible roaring and decreased hearing in his left ear.  See 
chronological record of medical care.  

The post-service medical evidence of record reveals that the 
Veteran had varying complaints between 1966 and 1972, to 
include a roaring sound in his ear/tinnitus, 
dizziness/vertigo, occasional nausea, and complete loss of 
hearing in his left ear.  See VA compensation and pension 
(C&P) examination reports dated January 1966 and June 1972; 
May 1966 assessment of social efficiency; records from the 
VAMC in Birmingham dated July and August 1968.  In a February 
1966 letter, Dr. E.W.S. reports that in December 1965, the 
Veteran reported that he had a high fever in service and 
after this, was unable to hear out of the left ear.  He also 
reported ringing in the left ear ever since.  Dr. E.W.S. 
indicated that this history was consistent with a viral 
labyrinthitis or encephalitis with permanent sensorineural 
damage to the left ear.  

The Veteran underwent a VA C&P audio examination in December 
2006.  The Board finds that, for several reasons, this 
examination was inadequate in relation to his claim for 
service connection for severe dizziness and a neurological 
condition.  First, the VA examiner indicated that the purpose 
of the examination was to determine whether the Veteran was 
entitled to increases for his service-connected tinnitus and 
hearing impairment, and there is no indication that the 
examiner considered the Veteran's claims of dizziness and a 
neurological condition, to include whether consideration was 
given to the Veteran's contention that severe dizziness and a 
neurological condition were secondary to his service-
connected tinnitus, as he initially claimed.  Secondly, the 
Veteran's claims folder was not available for review by the 
VA examiner, which, in this case, is important given the fact 
that the Veteran contends his problems are related to service 
and in light of the post-service medical evidence prior to 
1972 that is of record and relates to similar complaints.  On 
remand, the RO/AMC should afford the Veteran an ear disease 
examination, which the Board finds would be more appropriate 
than an audio examination given the Veteran's complaints and 
contentions.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Determine from which VA facility in 
Florida the Veteran received treatment 
and obtain his complete records from that 
facility and from the VAMC in Birmingham, 
Alabama.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  Obtain the Veteran's complete 
treatment records from the Nashville VAMC 
and Atlanta OPC, dated prior to December 
2000.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Obtain the Veteran's treatment 
records from the VA facilities in 
Nashville and Murfreesboro, dated since 
December 2006.  

4.  Thereafter, schedule the Veteran for 
a VA ear disease examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report.  All necessary tests should be 
performed and clinical manifestations 
should be reported in detail.

The examiner should report whether the 
Veteran currently has any disability (to 
include a neurological condition and/or 
Meniere's syndrome) manifested by 
dizziness.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or greater) 
that any current diagnosed disability 
manifested by dizziness had its onset 
during active service or is related to 
any in-service event, disease, or injury.  

The examiner should also report whether 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's service-connected bilateral 
hearing loss and/or tinnitus either (a) 
caused or (b) aggravated any diagnosed 
disability manifested by dizziness.  

A rationale for any opinion expressed 
should be provided.

5.  Finally, readjudicate the claims.  If 
the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case and give the 
Veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

